DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 12/03/2020 has been entered. Claims 1, 3, 5, 7, 9, 11, 14, 15, 17 and 20 are amended. Claims 2, 4, 6, 8, 10, 12, 13, 16, 18 and 19 are cancelled.  Therefore, claims 1, 3, 5, 7, 9, 11, 14, 15, 17 and 20 are pending and addressed below.    

Claim Objections
Claim 1 is objected to because the expression “the base station being caused to transmit the control information” does not provide a clear meaning and thus requires rephrasing to recite transmitting the control information (see claim 5). 











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) 

Claims 1, 5, 9, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over YIU Lai Kuen Candy et al US 20200033849, hereinafter Yiu, in view of Ye Shiang-Rung et al IDS Reference EP 2690816 A2, hereinafter Ye.
Regarding claim 1, 5, 9 and 15, Yiu teaches, a base station configured to communicate with a user equipment, UE, the base station / a method implemented in base station / a user equipment, UE, configured to communicate with a base station / a method implemented in a user equipment, UE, comprising processing circuitry (Yiu: Fig. 2) , the processing circuitry configured to cause the base station to: 
indicate a plurality of measurement reporting configurations associated with a measurement object configuration (Yiu: [24], [28], teaches receiving different measurement reporting configurations comprising height threshold, height range, velocity threshold etc., and measurements may be done for a ; and 
transmit control information to activate at least one of the plurality of measurement reporting configurations (Yiu: [23], [30], teaches configuring triggering event (i.e. activation) of measurements through RRC or MAC), 
the subset being selectable by the UE based on at least one of the UE's height and flight mode (Yiu: [24], [30] teaches triggered measurement configurations, by MAC, can be based on height or velocity (i.e. flight mode) of the aerial vehicle UE (AV-UE)).
Yiu does not expressly teach, the base station being caused to transmit the control information: transmitting a Medium Access Control, MAC, Control Element, CE, to activate a subset of the plurality of measurement reporting configurations.
However, in the same field of endeavor, Ye teaches, the base station being caused to transmit the control information: 
transmitting a Medium Access Control, MAC, Control Element, CE, to activate a subset of the plurality of measurement reporting configurations (Ye: [28], teaches activating a CSI report configurations (i.e. a subset of measurement report configuration) through MAC-CE).

This would have been obvious because it would motivate one of ordinary skill in the art to provide a CoMP technique with CoMP measurement configuration for improving coverage, cell-edge throughput, and system efficiency of wireless network (Ye: [17]).
Regarding claim 5, claim recites identical features of claim 1. Therefore, it is subjected to the same rejection.
Regarding claims 9 and 15, claims recite identical features of claim 1 for UE on the receiving side. Therefore, they are subjected to the same rejection.
Regarding claims 14 and 20, Yiu, in view of Ye, teaches the UE/method, as outlined in the rejection of claims 9 and 15.
Yiu further teaches, wherein the processing circuitry is further configured to report the at least one measurement by being configured to cause the UE to: report the at least one measurement based at least in part on the selected at least one measurement reporting configuration (Yiu: [23] teaches reporting measurement based on configured and triggered (i.e. activated) configuration).

Claims 3, 7, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu, in view of Ye, and further in view of IDS Reference NPL R2-1801994, vivo, MAC CEs for beam management, hereinafter NPL-vivo.
Regarding claims 3, 7, 11 and 17, Yiu, in view of Ye, teaches the BS/methods/UE, as outlined in the rejection of claims 1, 5, 9 and 15.
Yiu and Ye do not expressly teach, wherein the processing circuitry is further configured to cause the base station to transmit the control information by being configured to cause the base station to: 4Attorney Docket No: 1557B-42PUS (PE1065USPC) transmit a bitmap to activate the at least one of the plurality of measurement reporting configurations.
However, in the same field of endeavor, NPL-vivo teaches, wherein the processing circuitry is further configured to cause the base station to transmit the control information by being configured to cause the base station to: 4Attorney Docket No: 1557B-42PUS (PE1065USPC) transmit a bitmap to activate the at least one of the plurality of measurement reporting configurations (IDS NPL-vivo: Ch 2.1.5, teaches using bitmap in MAC-CE to active measurement reporting configurations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yiu’s BS/methods/UE to 
This would have been obvious because it would motivate one of ordinary skill in the art to provide a beam management method for 5G wireless performance.


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PHUYAL, U.S. Publication No. 20180324662 - DETERMINING WHETHER A DRONE-COUPLED USER EQUIPMENT IS ENGAGED IN A FLYING STATE.
Xie, U.S. Publication No. 20160157165 - Cell Discovery Method And Device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472